PER CURIAM:
Tilden Haywood, appointed counsel for Anthony Tallie in this appeal from the denial of Tallie’s construed motion for a sentence reduction under Fed. R. Crim. P. *75435(b), has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the denial of Tallie’s motion is AFFIRMED.